Citation Nr: 9927675	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss, for purposes of accrued benefits.

2.  Entitlement to service connection for left ear hearing 
loss, for purposes of accrued benefits.

3.  Entitlement to service connection for tinnitus, for 
purposes of accrued benefits.

4.  Entitlement to service connection for a low back 
disorder, for purposes of accrued benefits.

5.  Entitlement to service connection for a left knee 
disorder, for purposes of accrued benefits.

6.  Entitlement to service connection for a right knee 
disorder, for purposes of accrued benefits.

7.  Entitlement to service connection for a stomach disorder, 
for purposes of accrued benefits.

8.  Entitlement to service connection for a respiratory 
disorder, for purposes of accrued benefits.

9.  Entitlement to service connection for cirrhosis of the 
liver, for purposes of accrued benefits.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for a respiratory disorder, 
depression, residuals of an infection, an organic cause for 
weight loss, a residual neurological disorder, headaches, 
dizziness and loss of balance, and visual problems as a 
result of VA treatment, for purposes of accrued benefits.

11.  Entitlement to service connection for the cause of the 
veteran's death.

12.  Entitlement to a total disability rating based upon 
individual unemployability and due to service-connected 
disabilities (TDIU), for purposes of accrued benefits.

13.  Entitlement to survivors' and dependents' educational 
assistance under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.  He died on July [redacted], 1997, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska in October 1997 and April 1998.

In the August 1998 Substantive Appeal, the appellant made 
reference to several issues in addition to the issues 
certified on appeal.  The appellant has claimed entitlement 
to a thorough and contemporaneous examination, an 
independent/advisory medical opinion, and adequate reasons 
and bases.  The Board would point out, however, that these 
are ancillary issues to the appellant's underlying claims and 
are not separately appealable issues.  Rather, determinations 
regarding whether an examination or an advisory medical 
opinion is warranted may be contested only as part of an 
appeal on the merits of the decision rendered on the primary 
issue(s) by the agency of original jurisdiction.  See 38 
C.F.R. § 3.328 (1998) (regarding independent medical 
opinions).  Similarly, the adequacy of the reasons and bases 
of a decision denying a benefit may be contested only as a 
part of an appeal on the merits of the decision rendered on 
the primary issue.

The claims of entitlement to TDIU, for purposes of accrued 
benefits, and survivors' and dependents' educational 
assistance under Chapter 35 of the United States Code will be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on July [redacted], 1997, and his 
Certificate of Death indicates that the immediate causes of 
his death were cirrhosis of the liver and bilateral 
bronchopneumonia.

3.  There is competent medical evidence showing a causal 
relationship between the veteran's diagnosed right ear 
hearing loss disability and service.

4.  There is no competent medical evidence showing a 
diagnosed post-service left ear hearing loss disability.

5.  There is competent medical evidence showing a causal 
relationship between the veteran's diagnosed tinnitus and 
service.

6.  There is no competent medical evidence of a nexus between 
the veteran's diagnosed low back disorder and service.

7.  There is no competent medical evidence of a nexus between 
the veteran's diagnosed left knee disorder, which was noted 
to have preexisted service, and service.

8.  There is no competent medical evidence showing a 
diagnosed post-service right knee disorder.

9.  There is no competent medical evidence of a nexus between 
any diagnosed stomach disorders and service.

10.  There is no competent medical evidence of a nexus 
between any diagnosed respiratory disorders and service.

11.  There is no competent medical evidence of a nexus 
between the veteran's diagnosed cirrhosis of the liver and 
service.

12.  There is no competent medical evidence showing a nexus 
between any disorders claimed by the appellant, including a 
respiratory disorder, depression, residuals of an infection, 
an organic cause for weight loss, a residual neurological 
disorder, headaches, dizziness and loss of balance, and 
visual problems, and the veteran's treatment at a VA 
facility.

13.  There is no competent medical evidence of a nexus 
between the cause of the veteran's death and either service 
or a service-connected disability.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107, 5121 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307 (1998).

2.  The claim of entitlement to service connection for left 
ear hearing loss, for purposes of accrued benefits, is not 
well grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1999).

3.  Tinnitus was incurred as a result of service.  38 
U.S.C.A. §§ 1110, 5107, 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for a low 
back disorder, for purposes of accrued benefits, is not well 
grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1999).

5.  The claim of entitlement to service connection for a left 
knee disorder, for purposes of accrued benefits, is not well 
grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1999).

6.  The claim of entitlement to service connection for a 
right knee disorder, for purposes of accrued benefits, is not 
well grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1999).

7.  The claim of entitlement to service connection for a 
stomach disorder, for purposes of accrued benefits, is not 
well grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & Supp. 
1999).

8.  The claim of entitlement to service connection for a 
respiratory disorder, for purposes of accrued benefits, is 
not well grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & 
Supp. 1999).

9.  The claim of entitlement to service connection for 
cirrhosis of the liver, for purposes of accrued benefits, is 
not well grounded.  38 U.S.C.A. §§ 5107, 5121 (West 1991 & 
Supp. 1999).

10.  The claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a respiratory 
disorder, depression, residuals of an infection, an organic 
cause for weight loss, a residual neurological disorder, 
headaches, dizziness and loss of balance, and visual problems 
as a result of VA treatment, for purposes of accrued 
benefits, is not well grounded.  38 U.S.C.A. §§ 5107, 5121 
(West 1991 & Supp. 1999).

11.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for purposes of accrued benefits

Under VA laws and regulations, certain accrued benefits may 
be payable upon the death of a beneficiary.  Except as 
otherwise provided, periodic monetary benefits to which a 
veteran was entitled at death under existing ratings or 
decisions, or those based upon evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, shall, upon the death of such veteran, be paid to 
the veteran's surviving spouse.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.1000 (1998).

A.  Claims of entitlement to service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Certain chronic diseases, including hearing loss, arthritis, 
peptic ulcers, bronchiectasis, and cirrhosis of the liver may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Also, before service connection may be granted for 
hearing loss, that loss must be of a particular level of 
severity.  For purposes of applying the laws administered by 
the VA, hearing impairment will be considered a disability 
when the threshold for any of the frequencies at 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

The initial question which must be answered in this case, 
however, is whether the appellant has presented well-grounded 
claims for service connection, for purposes of accrued 
benefits.  The appellant has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a claimant must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has recently indicated that, 
alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

The veteran's audiological evaluation from his September 1965 
service induction examination revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
25
LEFT
10
5
5
15
20

The audiological evaluation performed in conjunction with the 
veteran's January 1968 separation examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
5
0

An audiological evaluation performed in conjunction with the 
veteran's May 1995 VA audiological examination revealed the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
40
LEFT
15
15
10
15
25

The examiner noted that the average pure tone thresholds were 
16 decibels in each ear, and Maryland CNC testing revealed 
speech recognition of 96 percent in the right ear and 98 
percent in the left ear.  The examiner also noted the 
veteran's history of noise exposure in service and stated 
that the veteran's high-pitched tinnitus "is consistent with 
his history of noise exposure."  In summary, the examiner 
indicated that the veteran's hearing was within normal limits 
except for a mild sensorineural loss at 4000 Hertz in the 
right ear.  See 38 C.F.R. § 3.385 (1998).

In September 1967, during service, the veteran was treated 
for acute lumbosacral strain.  He reported a history of back 
pain in his January 1968 Report of Medical History, but the 
separation examination report from the same date is negative 
for any back disabilities.  A May 1986 record from the Rohrs 
Chiropractic Center in Lincoln, Nebraska indicates that the 
veteran complained of low back pain.  A May 1989 record from 
the Lincoln Wellness Center in Lincoln indicates that the 
veteran had lumbar pain and a bulging disc at the L5-S1 
level.  During his April 1995 VA spine examination, the 
veteran reported a low back injury during service.  The 
examiner diagnosed low back pain and degenerative disc 
disease of the L5-S1 vertebral level, as shown by x-rays, but 
offered no commentary regarding the etiology of the veteran's 
low back problems.

The veteran's September 1965 induction examination report 
indicates that his left knee was tender to manipulation, with 
audible and loud popping.  Pain was also noted.  In this 
regard, the Board would point out that the presumption of 
soundness at service entry, with regard to a left knee 
disability, is not for application in this case, as a left 
knee disability was shown at entry into service.  See 38 
U.S.C.A. § 1111 (West 1991).  The veteran's subsequent 
service medical records, including his separation examination 
report, are entirely negative for treatment for a left knee 
disorder.  The first post-service evidence of a left knee 
disability is an April 1995 VA x-ray report, which indicates 
the presence of minimal degenerative changes of the left 
knee.  The corresponding VA orthopedic examination report, 
also from this date, offers no commentary regarding the 
etiology of this disability.

The veteran was treated for right knee pain in April 1967, 
during service.  In his January 1968 Report of Medical 
History, he reported a history of right knee trouble, but the 
separation examination report from the same date is negative 
for any lower extremity disabilities.  There are no records 
of treatment for a right knee disability subsequent to 
service.

There is no evidence of complaints of, or treatment for, any 
stomach problems in the veteran's service medical records.  
An April 1986 private medical record indicates that the 
veteran had "a past history of possible ulcers."  
Subsequent VA treatment records reflect treatment for 
gastritis and gastroesophageal reflux disease.  During an 
April 1995 VA stomach examination, the veteran reported 
stomach problems during service.  The examiner diagnosed 
gastroesophageal reflux, gastritis, and duodenitis but 
offered no commentary regarding the etiology of these 
diseases.

The veteran was treated for an upper respiratory infection in 
June 1966, but his January 1968 separation examination report 
is negative for any respiratory problems.  The first evidence 
of any post-service respiratory problems is a January 1987 
private medical record, which contains a diagnosis of early 
and mild emphysema.  During a VA hospitalization from August 
to September of 1995, the veteran was treated for adult 
respiratory distress syndrome and bilateral pleural effusion.  
The veteran's July 1997 autopsy report indicates that 
bilateral bronchopneumonia was a cause of his death.  
However, these records contain no information suggesting an 
etiological relationship between any respiratory disorders 
and service.

During service, the veteran was not treated on any occasion 
for any liver symptomatology.  The first post-service 
evidence suggesting a liver disability is the veteran's April 
1995 VA stomach examination report, which contains a 
diagnosis of a history of ascites and fatty liver.  The 
veteran's July 1997 autopsy report indicates that 
micronodular and macronodular hepatic cirrhosis was a cause 
of his death.  However, these records contain no information 
suggesting a causal relationship between any liver disorders 
and service.

In reviewing the claims noted above, the Board observes that 
the etiological opinion from the examiner who conducted the 
veteran's VA audiological examination in May 1995 is 
sufficient to render the appellant's claims for service 
connection for tinnitus and right ear hearing loss, for 
purposes of accrued benefits, well grounded.  This examiner 
opined that the veteran's tinnitus was consistent with in-
service noise exposure, and the Board finds no evidence of 
record to contradict this opinion.  Given the veteran's 
history of noise exposure and the opinion of the examiner, 
the Board also finds that there is a question as to whether 
the veteran incurred right ear hearing loss as a result of 
noise exposure in service.  In view of this, and after 
resolving all doubt in the appellant's favor, the Board 
concludes that the evidence of record supports the conclusion 
that the veteran's right ear hearing loss and tinnitus were 
incurred as a result of service.  Therefore, service 
connection, for accrued benefits purposes, is warranted for 
these disorders.  See 38 C.F.R. § 3.303(d) (1998).

However, the Board has reached different conclusions with 
regard to the appellant's remaining claims for service 
connection, for purposes of accrued benefits.  The evidence 
reflects that the veteran was not shown to have left ear 
hearing loss or right knee disabilities subsequent to 
service.  There is also no evidence showing a nexus between 
the veteran's left knee disability, which preexisted service, 
and service.  Additionally, there is no competent medical 
evidence of a nexus between the veteran's diagnosed low back, 
stomach, respiratory, and liver disorders and service.

Indeed, the only evidence of record supporting the 
appellant's claims for service connection, for purposes of 
accrued benefits, for the disabilities that the Board has 
found to not be related to service is her lay opinion that 
these disorders arose as a result of service.  However, the 
appellant has not been shown to possess the level of medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding etiology.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1991).  Therefore, her lay contentions, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

Well-grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In this case, the evidence supports the 
appellant's claims for service connection for a right ear 
hearing loss disability and tinnitus, for purposes of accrued 
benefits.  However, the appellant has not met her burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that her claims for service 
connection for a left ear hearing loss disability, a low back 
disorder, a left knee disorder, a right knee disorder, a 
stomach disorder, a respiratory disorder, and a liver 
disorder, for purposes of accrued benefits, are well 
grounded.  In the absence of competent medical evidence to 
support the appellant's claims, these claims must be denied 
as not well grounded.  Since these claims are not well 
grounded, the VA has no further duty to assist the appellant 
in developing the record to support her claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

In the appealed October 1997 rating decision, the RO denied 
all of the appellant's claims on the merits except for those 
concerning right knee and respiratory disorders, while the 
Board has denied all of these claims, except for those 
concerning right ear hearing loss and tinnitus, as not well 
grounded.  However, regardless of the basis of the RO's 
denials, the Board observes that the Court has held that when 
an RO does not specifically address the question of whether a 
claim is well grounded but, instead, proceeds to adjudication 
on the merits, "there is no prejudice to the appellant 
solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

The Board observes that the veteran's claims file includes 
records from the Social Security Administration (SSA) and 
that an October 1996 SSA decision contains notations of an 
October 1995 hospitalization for respiratory and 
gastrointestinal problems.  The facility at which the veteran 
was hospitalized is not specified in the body of the SSA 
decision or in the list of evidence included with this 
decision.  In this regard, the Board would point out that the 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the appellant of the evidence needed to complete her 
application when the VA is aware of the existence of relevant 
evidence.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997); see also Robinette v. Brown, 8 Vet. App. at 
77-78.  Essentially, the appellant needs competent medical 
evidence showing that the veteran was diagnosed with the 
claimed disabilities and that there was a relationship 
between such disabilities and service.

B.  Entitlement to compensation under 38 U.S.C.A. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded, for a qualifying additional 
disability or qualifying death, in the same manner as if such 
additional disability or death were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.358 (1998).  For claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment.  See generally Brown v. Gardner, 115 S.Ct. 
552 (1994).  But see 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) (indicating that a showing of negligence or fault is 
necessary for recovery for claims filed on or after October 
1, 1997).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(1998).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. 
§ 3.358(b)(2) (1998).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1) and (2) 
(1998).  Second, compensation is not payable for the 
necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (1998).

Again, however, the initial question which must be answered 
in this case is whether the appellant has presented a well-
grounded claim.  In this regard, the appellant has the burden 
of submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. at 81. 

For a claim for compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) to be well grounded, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury or disability as a result of fault on the part of 
VA due to VA hospitalization or medical or surgical 
treatment; and medical evidence of a nexus between an injury 
proximately caused by VA fault and the current disability.  
See generally Jones v. West, 12 Vet. App. 460 (1999); see 
also Grottveit v. Brown, 5 Vet. App. at 93.

In this case, the appellant has contended that the veteran 
sustained a respiratory disorder, depression, residuals of an 
infection, an organic cause for weight loss, a residual 
neurological disorder, headaches, dizziness and loss of 
balance, and visual problems as a result of VA treatment.  
The Board has reviewed the veteran's April 1995 VA 
examination reports, the records relating to a VA 
hospitalization in August and September of 1995, and various 
VA outpatient treatment records.  These records reflect 
treatment for respiratory problems, as noted above, but there 
is no evidence suggesting a causal relationship between any 
of the disorders claimed by the appellant, including 
respiratory disorders, and treatment by the VA.

Overall, there is no competent medical evidence showing a 
nexus between any of the disabilities claimed by the 
appellant and treatment at a VA facility.  Indeed, the only 
evidence of record suggesting a nexus between any post-
treatment symptomatology and VA treatment is the appellant's 
lay opinion.  However, the Board again observes that the 
appellant has not been shown to possess the requisite medical 
knowledge necessary to render a diagnosis or an opinion 
regarding medical causation.  See Grottveit v. Brown, 5 Vet. 
App. at 93; Espiritu v. Derwinski, 2 Vet. App. at  494-95. 

The Board has reviewed the entire claims file but finds no 
competent medical evidence supporting the appellant's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for a respiratory disorder, depression, 
residuals of an infection, an organic cause for weight loss, 
a residual neurological disorder, headaches, dizziness and 
loss of balance, and visual problems as a result of VA 
treatment, for accrued benefits purposes.  In the absence of 
competent medical evidence to support the appellant's claim, 
this claim must be denied as not well grounded.  See Epps v. 
Gober, 126 F.3d at 1467-68; Tirpak v. Derwinski, 2 Vet. App. 
at 611. 

While the Board observes that this claim is being denied in a 
manner that differs from that employed by the RO, which 
denied the claim on its merits, the Court has held that such 
a disposition will not result in prejudice to the appellant.  
See Meyer v. Brown, 9 Vet. App. at 432.  Also, as noted 
above, the veteran was apparently hospitalized at an 
unspecified facility in October 1995 for multiple 
disabilities, including respiratory problems.  In compliance 
with 38 U.S.C.A. § 5103(a) (West 1991), the Board would point 
out that the appellant needs to submit competent medical 
evidence showing that the veteran was diagnosed with the 
claimed disabilities and that there was a relationship 
between such disabilities and VA treatment so as to render 
her claim well grounded.  See McKnight v. Gober, 131 F.3d at 
1484-85; see also Robinette v. Brown, 8 Vet. App. at 77-78.  

II.  Entitlement to service connection for the cause of the 
veteran's death

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Furthermore, certain chronic diseases, including 
bronchiectasis and cirrhosis of the liver, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
at 81.  While such a claim need not be conclusive, it must be 
supported by evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. at 611.  In cases such as 
this, where the determinative issue is one involving medical 
causation, competent medical evidence in support of the claim 
is required for the claim to be well grounded.  See Caluza v. 
Brown, 7 Vet. App. at 504; Grottveit v. Brown, 5 Vet. App. at 
93.  In the absence of evidence of a well-grounded claim, 
there is no duty to assist the appellant in developing the 
facts pertinent to her claim, and the claim must be denied.  
See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

In this case, the veteran's Certificate of Death indicates 
that he died on July [redacted], 1997 at his residence.  The 
immediate causes of death were cirrhosis of the liver and 
bilateral bronchopneumonia.  The Certificate of Death 
reflects that an autopsy was performed on the veteran, and 
the report of that autopsy is described below.  At the time 
of the veteran's death, service connection was not in effect 
for any disabilities.  However, as noted above, the Board has 
granted the claims of entitlement to service connection for 
right ear hearing loss and tinnitus, for purposes of accrued 
benefits.

The veteran's service medical records, including the report 
of his January 1968 separation examination, are negative for 
treatment for any liver or respiratory disorders, except for 
a notation of an upper respiratory infection in July 1966.  
The first evidence of any post-service respiratory problems 
is a January 1987 private medical record, which contains a 
diagnosis of early and mild emphysema, while the first 
evidence of any post-service liver problems is an April 1995 
VA stomach examination report, which contains a diagnosis of 
a history of ascites and fatty liver. Prior to his death, the 
veteran was treated for such disorders as adult respiratory 
distress syndrome and bilateral pleural effusions, but the 
veteran's medical records contain no opinions relating these 
disorders to service or to a service-connected disability.  
Moreover, the veteran's July 1997 autopsy report, which 
indicates that the causes of death included micronodular and 
macronodular hepatic cirrhosis and bilateral 
bronchopneumonia, does not relate such disorders to service 
or to a service-connected disability in any way.

Overall, there is no competent medical evidence of a nexus 
between any of the medical conditions noted in the veteran's 
Certificate of Death and either service or a service-
connected disability.  Indeed, the only evidence of record 
suggesting a link between the diseases causing the veteran's 
death and either service or a service-connected disability is 
the appellant's lay opinion.  However, as the appellant has 
not been shown to possess the medical expertise necessary to 
offer an opinion regarding causation, her lay contentions 
cannot constitute competent medical evidence to support her 
claim.  See Grottveit v. Brown, 5 Vet. App. at 93; Espiritu 
v. Brown, 2 Vet. App. at 494-95. 

Given the evidence described above, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded and, therefore, must be 
denied.  See Tirpak v. Derwinski, 2 Vet. App. at 611.  As the 
appellant's claim is not well grounded, the VA has no further 
duty to assist her in developing the record to support this 
claim.  See Epps v. Gober, 126 F.3d at 1467-68.

While the Board observes that this claim is being denied in a 
manner differing from that employed by the RO, which denied 
the claim on its merits, the Court has held that such a 
disposition will not result in prejudice to the appellant.  
See Meyer v. Brown, 9 Vet. App. at 432.  Also, as noted 
above, the veteran was apparently hospitalized at an 
unspecified facility in October 1995 for respiratory and 
gastrointestinal disabilities.  As the Board is on notice of 
the existence of potentially relevant evidence, and in 
compliance with 38 U.S.C.A. § 5103(a) (West 1991), the Board 
would point out that the appellant needs to submit competent 
medical evidence showing a relationship between the cause of 
the veteran's death and either service or a service-connected 
disability so as to render her claim well grounded.  See 
McKnight v. Gober, 131 F.3d at 1484-85; see also Robinette v. 
Brown, 8 Vet. App. at 77-78.  


ORDER

Entitlement to service connection for right ear hearing loss, 
for purposes of accrued benefits, is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for left ear hearing loss, for purposes 
of accrued benefits, is denied.

Entitlement to service connection for tinnitus, for purposes 
of accrued benefits, is granted.

A well-grounded claim not having been submitted, entitlement 
to service connection for a low back disorder, for purposes 
of accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left knee disorder, for purposes 
of accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right knee disorder, for purposes 
of accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a stomach disorder, for purposes of 
accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a respiratory disorder, for 
purposes of accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for cirrhosis of the liver, for 
purposes of accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for a respiratory disorder, depression, residuals of an 
infection, an organic cause for weight loss, a residual 
neurological disorder, headaches, dizziness and loss of 
balance, and visual problems as a result of VA treatment, for 
purposes of accrued benefits, is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.



REMAND

As the Board has granted service connection for right ear 
hearing loss and tinnitus in this decision, the RO has not 
yet had an opportunity to assign disability evaluations for 
these disabilities for accrued benefits purposes.  Action on 
the appellant's claim of entitlement to TDIU for accrued 
benefits purposes should thus be deferred until such 
disability evaluations are assigned.  The Board also observes 
that the outcome of the claim of entitlement to survivors' 
and dependents' educational assistance under Chapter 35 of 
the United States Code could be affected by the outcome of 
the claim of entitlement to TDIU for accrued benefits 
purposes.  See 38 U.S.C.A. § 3501 (West 1991).  The Court has 
held that two issues are "inextricably intertwined" and 
should be decided together when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).   

Therefore, in order to fully and fairly adjudicate the 
appellant's claims, this case is REMANDED to the RO for the 
following action:

After assigning disability evaluations, 
for accrued benefits purposes, for the 
veteran's service-connected right ear 
hearing loss and tinnitus, the RO should 
readjudicate the appellant's claims of 
entitlement to TDIU, for purposes of 
accrued benefits, and survivors' and 
dependents' educational assistance under 
Chapter 35 of the United States Code.  If 
the determination of either claim remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond before 
the case is returned to the Board.

The purpose of this REMAND is to obtain additional 
adjudication in compliance with the VA's due process 
requirements, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  No action is required of the appellant until she 
is so notified by the RO.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

